JONES, Justice
(dissenting):
I respectfully dissent. To affirm summarily on the authority of Casey overlooks this Court’s authority and duty to review the issue here presented: Whether an annual interest rate of 39% on the balance of the purchase price of a used automobile — a consumer product — is illegal under the test of unconscionability. Lessons of history should not be so cavalierly ignored. Every known civilized society has found it necessary, in the public interest, to regulate the natural greed , of the money lender.